Title: To George Washington from William Gordon, 9 April 1786
From: Gordon, William
To: Washington, George



My Dear Sir
Boston Apr. 9. 1786

This will probably be the last letter, you will receive from me till I have crossed the Atlantic. Should I get safe to London, through the kind orderings of Providence, shall take the first opportunity of writing to you. Expect to sail next Wednesday wind & weather permitting. Shall take your present with me, to remind me of your friendship. The honour your Excellency has done me in confiding in my prudence not to abuse the information

received from your papers, binds me to yourself & will oblige me to answer your expectations. The abuse with which I have been loaded by the public prints shall only make me the more cautious in answering the character of a faithful Historian. If I can, will contrive that you may have the Chronicle as usual. Mrs Gordon joins in most affectionate regards to Your Excellency, Your Lady, & the rest of your worthy family. Your Excellencys sincere friend & humble servant

William Gordon

